Exhibit 99.2 1 NASDAQ: PBIBNovember 2007 2DisclaimerThis presentation contains forward-looking statements that involve risks and uncertainties. These forward-looking statements are based on management’s current expectations.Porter Bancorp’s actual results in future periods may differ materially from those currently expected due to various factors, including those risk factors described in documents that the Company files with the Securities and Exchange Commission, including the Company’s most recent Annual Report on Form 10-K and Quarterly Report on Form 10-Q. The forward-looking statements in this presentation are made as of the date of the presentation and Porter Bancorp does not assume any responsibility to update these statements. 3IPO Date:NASDAQ Symbol:Shares Outstanding:Market Capitalization:(1)Average Daily Volume:(2)Insider Ownership:September 22, 2006PBIB7.63 Million$161Million3,459 Shares69%Notes:(1) Based on October 18, 2007 closing price of $21.15(2) 2007 year-to-date per NASDAQ Stock Overview 4Louisville, Kentucky headquarters7th largest bank domiciled in Kentucky20 offices $1.3 billion in assets$1.1 billion in loans$1.05 billion in depositsFocused on developing in high growth markets within our footprintEfficient operating modelNote: Financial data as of September 30, 2007Company Overview 5Market OverviewDiversified Growth MarketsLouisvilleSouth Central KentuckySouthern KentuckyLexington/Fayette County Owensboro/Daviess County 616th largest city in the U.S. and largest city in KentuckyEconomic and job growth rates are greater than the national average Strong commercial loan demandDiversified economyLarge employers include UPS, GE, Humana, YUM! Brands, FordNew distribution businesses attributed to UPS hub – Best Buy, Gordon Foods, Johnson &
